Citation Nr: 0505129	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-16 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $5,457.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1961 to May 1964.  He 
served in Vietnam from May 1962 to September 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (COWC) dated in June 
2002, which denied waiver of recovery of an overpayment in 
the calculated amount of $5,457.  In April 2004 the veteran 
and his wife appeared at the RO for a videoconference before 
the undersigned, sitting in Washington, D.C.  

The Board observes that it is not clear, from the evidence on 
file, whether the veteran's current pension award correctly 
reflects his income and medical expenses.  However, the 
matter of the veteran's continued entitlement is not before 
the Board, and is referred to the RO for review.  In 
addition, the veteran and his representative are advised to 
directly pursue this matter with the RO.  


FINDINGS OF FACT

1.  From July 2001 through February 2002, the veteran 
received VA pension benefits in an amount in excess of that 
to which he was entitled, resulting in an overpayment of 
$5,457, due to the veteran's receipt of SSA benefits 
throughout that time period.  

2.  The veteran promptly notified VA of his receipt of SSA 
benefits in August 2001, and his fault is limited to his 
knowledge that his benefits had not been adjusted to reflect 
his receipt of SSA benefits.  

3.  VA was substantially at fault in failing to act in a 
timely manner on the veteran's notification of his receipt of 
SSA benefits.

4.  VA fault considerably the exceeds the veteran's minimal 
fault in the creation of the overpayment, recovery of the 
overpayment would cause financial hardship, and possibly 
defeat the purpose of improved pension benefits; these 
factors outweigh the unjust enrichment.  

5.  It would be inequitable for the VA to recover the 
improved pension overpayment of $5,457 from the veteran. 


CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits in the 
amount of $5,457 would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Information necessary for the instant Board decision on the 
waiver claim is already in the claims folder, and, in view of 
the outcome, the veteran is not prejudiced by any 
deficiencies in notice or development.  See 38 U.S.C.A. 
§§ 5103, 5103A; Barger v. Principi, 16 Vet.App. 132 (2002); 
Bernard v. Brown, 4 Vet.App. 384 (1993).  

The veteran's initial application for VA pension benefits was 
received in December 2000.  In that application, he reported 
that he would be applying for benefits from the Social 
Security Administration (SSA) in January 2001.  In March 
2001, he was informed that his claim for pension benefits had 
been granted, and that he must notify VA if there was any 
change in his total family income.  

In June 2001, the veteran began receiving SSA benefits.  In 
correspondence dated in July 2001, and received at the RO in 
August 2001, he informed VA that his wife was incurring 
extraordinary, unanticipated medical expenses, due to a brain 
tumor.  He said he planned to transfer all of his SSA 
benefits to his medical bills, and asked that his VA pension 
benefits not be reduced.  

There is no record of any VA action taken at that time.  In 
January 2002, the veteran provided a list of medical expenses 
paid during 2001, as well as a statement of net worth.  The 
RO requested verification of the net worth, and also obtained 
verification from SSA of the veteran's SSA benefits.  

Then, in April 2002, award action was taken, reducing the 
veteran's pension benefits, effective in July 2001, to 
reflect the receipt of SSA benefits, as well as his 
unreimbursed medical expenses.  This reduction in benefits 
for the period from July 2001 through February 2002 resulted 
in the creation of the overpayment at issue, in the 
calculated amount of $5,457.  He was informed of the 
overpayment by a separate letter from VA Debt Management 
Center (DMC) dated in April 2002.  He requested a waiver, and 
this appeal ensued.  

The veteran contends that the debt was created as the result 
of administrative error, and, therefore, he should not have 
to repay it.  If the debt was the result solely of 
administrative error, the effective date of the reduction of 
benefits would be the date of the last payment based on this 
error; consequently, there would be no overpayment charged to 
the veteran for the portion of the overpayment attributable 
to administrative error.  38 U.S.C.A. § 5112(b)(10); 
38 C.F.R. § 3.500(b); see Erickson v. West, 13 Vet.App. 495, 
499 (2000).  However, where an erroneous award is based on an 
act of commission or omission by a payee or with the payee's 
knowledge, the effective date of the discontinuance of the 
erroneous payment is the date the award became erroneous, but 
not earlier than the date entitlement ceased.  Jordan v. 
Brown, 10 Vet.App. 171, 174 (1997); see 38 U.S.C.A. § 
5112(b)(9); 38 C.F.R. § 3.500(b).  

Thus, a finding of administrative error requires not only 
error on the part of VA, but that the beneficiary be unaware 
that the payments are erroneous.  In this case, the veteran 
knew that his SSA benefits must be considered, in addition to 
his medical expenses, in determining his entitlement to 
pension benefits.  The veteran's knowledge of the erroneous 
payment relieves VA of sole administrative error, and, 
therefore, the overpayment was properly created.  38 U.S.C.A. 
§ 5112 (b)(2);  38 C.F.R. § 3.500(b).  

There is no indication of fraud, misrepresentation, or bad 
faith on the part of the veteran in the creation of the 
overpayment.  In such circumstances, recovery of an 
overpayment shall be waived where recovery of the overpayment 
would be against equity and good conscience.  38 C.F.R. § 
1.963(a).  The standard "equity and good conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a).  In making this determination, the 
facts and circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment, and whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized.  38 C.F.R. § 1.965(a).  
Moreover, all listed elements of equity and good conscience 
must be considered in a waiver decision.  See Ridings v. 
Brown, 6 Vet.App. 544 (1994). 

With respect to fault, VA fault considerably exceeds the 
veteran's minimal fault in the creation of the overpayment.  
The veteran notified VA in December 2000 that he would 
shortly be applying for SSA benefits, and the statement from 
the veteran received in August 2001 placed VA on notice that 
he was receiving SSA benefits.  In this regard, statements 
from the veteran are to be construed liberally, and this 
statement, at a minimum, required clarification.  Due to VA's 
failure to promptly address the veteran's statement, award 
action was not taken until April 2002; this resulted in the 
creation of the overpayment.  This award action itself even 
noted that contemporaneous notification had been received.

Although the statement of the case made much of the veteran's 
failure to provide specific information as to the receipt of 
his SSA benefits, it must be pointed out that there is no 
evidence on file that the veteran was ever requested to 
provide such information.  Indeed, he has been prompt and 
thorough in his responses to all requests for information 
from VA.  The veteran's fault is limited to his knowledge 
that his SSA benefits were not being considered, a minimal 
degree of fault, particularly when considered in light of the 
health problems his wife was experiencing at the time.  

With respect to financial hardship, in essence, the veteran 
contends that as a result of the medical expenses incurred 
due to treatment for his wife's brain tumor, it would cause 
financial hardship to repay the debt.  According to a 
financial status report received in May 2002, the veteran's 
monthly expenses exceed his monthly income, and none of his 
expenses appear excessive.  The Board, therefore, finds that 
it would cause financial hardship to require repayment of the 
debt.  Further, in the long run, recovering the debt would 
defeat the purpose of the benefit, which is to help provide 
basic support for disabled, low-income veterans.  

Moreover, particularly in view of the sizeable VA fault and 
the veteran's financial hardship, the Board finds that the 
veteran's unjust enrichment is outweighed by the other 
equitable factors.  Considering all factors, the Board finds 
that it would be against equity and good conscience for the 
VA to recover the overpayment of pension benefits in the 
amount of $5,457.  Accordingly, waiver of recovery of the 
pension overpayment is granted.


ORDER

Waiver of recovery of an overpayment of pension benefits in 
the amount of $5,457 is granted. 



	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


